Citation Nr: 1417735	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-17 189	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment for or reimbursement of charges for unauthorized medical treatment provided at the emergency department of St. Joseph's Hospital-North on November 12, 2010.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 administrative decision by the Fee Services Unit of the Department of Veterans Affairs Medical Center (VAMC) in Tampa, Florida that denied a claim for payment or reimbursement of charges relating to medical services provided to the Veteran at St. Joseph's Hospital-North in Tampa, Florida on November 12, 2010.

In his substantive appeal, received in May 2011, the Veteran requested a hearing before a Member of the Board at the VA Regional Office ("Travel Board" hearing).  A Travel Board hearing was duly scheduled in May 2012 at the St. Petersburg Regional Office, but the hearing was cancelled in writing by the Veteran's representative, acting on his behalf.  See 38 C.F.R. § 20.704(e) (2013).


FINDING OF FACT

On May 17, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his authorized representative, has withdrawn this appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  The Board accordingly does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


